United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2631
                                    ___________

Matthew John Shortt,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Dick Clark’s AB Theatre, LLC,            *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: February 22, 2011
                                 Filed: March 1, 2011
                                  ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Matthew Shortt appeals the district court’s1 adverse grant of summary judgment
in his wrongful termination and retaliation suit against his former employer. Having
carefully reviewed the record de novo, see Washburn v. Soper, 319 F.3d 338, 340-41
(8th Cir. 2003) (standard of review), we conclude that Shortt failed to create a
trialworthy issue as to whether he was discharged in retaliation for voicing complaints
about wages and coworkers. We also conclude that the district court did not abuse its
discretion in denying reconsideration. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.